ORDER

Pro se Kentucky resident Terrance L. White, Sr., appeals a district court judgment that dismissed his civil suit for failure to state a claim on which relief may be granted. The case has been referred to this panel pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
White, through retained counsel Ramon McGee, filed suit in the district court against Terry Lynn Daniels, his former wife; his wife’s attorney; his wife’s daugh*408ter; and other persons who were involved in his divorce from Ms. Daniels. White averred that the defendants conspired against him to obtain a disproportionate and unfair settlement of cash and property. White claimed that the defendants violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1951-1968, and state tort law. The district court dismissed White’s RICO claim pursuant to Fed.R.Civ.P. 12(b)(6) and dismissed the state tort claims for lack of subject matter jurisdiction. The court also assessed Fed.R.Civ.P. 11 sanctions against White and McGee.
In his timely appeal, White-who is proceeding pro se-argues that the district court erred by dismissing his suit and assessing Rule 11 sanctions.
We affirm the district court’s judgment for the reasons stated by that court in the memorandum opinion entered on March 14, 2001. We caution White that sanctions may also be levied for taking frivolous appeals. Fed. R.App. P. 38; Barney v. Holzer Clinic, Ltd., 110 F.3d 1207, 1212 (6th Cir.1997); N.L.R.B. v. Cincinnati Bronze, Inc., 829 F.2d 585, 591 (6th Cir.1987).
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.